Case 1:19-cv-00476-LO-MSN Document 71-2 Filed 05/26/20 Page 1 of 4 PageID# 1260




                             EXHIBIT B
Case 1:19-cv-00476-LO-MSN Document 71-2 Filed 05/26/20 Page 2 of 4 PageID# 1261



                         UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division
 ____________________________________
                                      )
 QUILL INK BOOKS LIMITED,            )
                   Plaintiff,         )
                                      )
 v.                                   )             No. 1:19cv476-LO-MSN
                                      )
 RACHELLE SOTO a/k/a Addison Cain,    )
                   Defendant.         )
                                      )


       AMENDED NOTICE OF 30(b)(1) DEPOSITION OF MS. ZURI THOMPSON

        PLEASE TAKE NOTICE that commencing at 9:00 a.m. on June 8, 2020, at the offices

 of Craig C. Reilly, 111 Oronoco Street, Alexandria, Virginia 22314, Defendant Rachelle Soto

 a/k/a Addison Cain (“Cain”), by and through her counsel, will take the deposition upon oral

 examination of Ms. Zuri Thompson (“Ms. Thompson”), a Director of Plaintiff, Quill Ink Books

 Limited, pursuant to Rule 30(b)(1) and Local Civil Rule 30(A). The testimony shall be recorded

 by stenographic means, and may be recorded by videographic means, before a Notary Public or

 officer authorized by law to administer such oaths and shall continue from day to day until

 completed.




                                               1
Case 1:19-cv-00476-LO-MSN Document 71-2 Filed 05/26/20 Page 3 of 4 PageID# 1262



 Dated May 25, 2020                        Respectfully Submitted,

                                           /s/ Tynia A. Watson
                                           Craig C. Reilly VSB # 20942
                                           111 Oronoco Street
                                           Alexandria, Virginia 22314
                                           T: (703) 549-5354
                                           F: (703) 549-5355
                                           E: craig.reilly@ccreillylaw.com
                                           Counsel for Defendant

                                           Shawn M. Dellegar, OBA # 20973
                                           Crowe & Dunlevy, P.C.
                                           321 South Boston Avenue, Sutie 500
                                           Tulsa, Oklahoma 74103
                                           T: (918) 592-9800
                                           E: shawn.dellegar@crowedunlevy.com
                                           Counsel for Defendant (Pro Hac Vice)

                                           Tynia A. Watson, OBA # 30765
                                           Crowe & Dunlevy, P.C.
                                           324 N. Robinson Ave., Suite 100
                                           Oklahoma City, Oklahoma 73102
                                           T: (405) 235-7500
                                           E: tynia.watson@crowedunlevy.com
                                           Counsel for Defendant (Pro Hac Vice)




                                       2
Case 1:19-cv-00476-LO-MSN Document 71-2 Filed 05/26/20 Page 4 of 4 PageID# 1263



                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 22, 2020, a true and correct copy of the foregoing has been
 mailed and emailed to the following:

 Zuri Thompson
 Quill Ink Books Limited
 OFFICE 7
 35-37 Ludgate Hill
 London EC4M 7JN England
 zoeytellis@gmail.com

                                                    /s/ Tynia A. Watson
                                                    Crowe & Dunlevy, P.C.
                                                    324 N. Robinson Ave., Suite 100
                                                    Oklahoma City, Oklahoma 73102
                                                    T: (405) 235-7500
                                                    E: tynia.watson@crowedunlevy.com

                                                    Counsel for Defendant (Pro Hac Vice)




                                               3
 3545756
